  8:12-cr-00243-LSC-TDT Doc # 149 Filed: 06/01/20 Page 1 of 1 - Page ID # 330



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                    Plaintiff,                                 8:12CR243

       vs.
                                                                ORDER
AARON J. CLARK,

                    Defendant.


      This matter is before the Court on the Request for Transcript, filed by non-party

JoAnn D. Barfield, ECF No. 148. The request for a transcript is granted, provided JoAnn

D. Barfield contacts Brenda Fauber, 118 S. 18th Plaza, Suite 3122, Omaha, NE 68102,

and makes financial arrangements for preparation of the transcript. Otherwise, the

motion is denied.

      IT IS ORDERED:

      1.     The Request for Transcript, filed by non-party JoAnn D. Barfield, ECF No.

             148, is granted as to the transcript under the conditions described above,

             and is otherwise denied; and

      2.     The Clerk is directed to mail a copy of this order and the docket report to

             JoAnn D. Barfield at the address provided in ECF No. 148.

      Dated this 1st day of June 2020.


                                               BY THE COURT:

                                               s/Laurie Smith Camp
                                               Senior United States District Judge
